DETAILED ACTION

Status of the Claims
Claims 1, 3-4, 6-8, 10, 12, 14, 16-17, 19, 21, 23, 25 and 27-36 are pending in the present application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
 
Withdrawn Rejections/Objections
The objection to claim 1 is withdrawn in view of the amendment to replace “a a” with “an”.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 5, recites “compound (b)has”, but it should include a space between (b) and has.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-8, 10, 12, 14, 16-17, 19, 21, 23, 25, 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 was amended to insert a second structure for compound (b).  It is unclear whether compound (b) is represented by the first structure or the second structure.  Claims 4, 6-8, 10, 12, 14, 16-17, 19, 21, 23, 25, 29 and 32 depend from claim 1 and do not further clarify the structure for compound (b).  Therefore, these claims are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 10, 12, 14, 16-17, 19, 21, 23, 25 and 27-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka et al. (JP 10-273408 A).
Regarding instant claims 1, 3-4 and 28-29 Tanaka et al. teach antimicrobial compositions for suppressing the growth of bacteria, algae or other microbes in papermaking processing solutions in the paper and pulp industry, cooling water, cleaning water, circulation water, metal processing oils, and textile oils in a variety of industries ([0001]).  Tanaka et al. teach that the compositions comprise a combination of a tetraalkyl phosphonium salt, including tri-n-butyl n-tetradecyl phosphonium chloride (TTPC), and a second active microbe killing constituent, such as poly[oxyethylene(dimethyliminio)-ethylene(dimethyliminio)ethylene dichloride] (I), at a ratio of 90:10 to 10:90 and the active principle concentration is 0.05-200 mg/l; wherein the combination affords a synergistic microbe killing activity ([0001], [0009]-[0011], [0013], [0014], [0017], [0019]-[0021], [0027], [0034], [0035], [0045] and [0046]; Tables 1 and 3-5; and Claims 1-8).  Tanaka et al. further teach that the combinations of tetraalkyl phosphonium salts, which includes TTPC, and one or more of the compounds (a)-(l), which includes poly[oxyethylene(dimethyliminio)-ethylene(dimethyliminio)ethylene dichloride] (I), results in a synergistic antimicrobial activity ([0008] and [0046]).  Tanaka et al. specifically teach examples of the combination of tri-n-butyl-n-hexadecyl phosphonium chloride (P1) and poly[oxyethylene-(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride] (I) at 10, 6 and 5 ppm and weight ratios of 95:5, 90:10, 70:30, 50:50, 30:70, 10:90 and 5:95 which control the growth of bacteria in cooling water and Chlorella vulgaris algae (pg. 21, Formulation Example 10; and Tables 1 and 3-5).
Tanaka et al. specifically teach an example of the combination of tri-n-butyl-n-hexadecyl phosphonium chloride (P1) and poly[oxyethylene(dimethyliminio)ethylene-(dimethyliminio)ethylene dichloride] (I) (Tables 1 and 3-5), but do not explicitly disclose the combination of TTPC and poly[oxyethylene(dimethyliminio)ethylene(dimethyliminio)-ethylene dichloride] (I), as instantly claimed.  However, Tanaka et al. teach the combination of a tetraalkyl phosphonium salt, such as TTPC, and one or more of compounds (a)-(l), such as poly[oxyethylene(dimethyliminio)ethylene-(dimethyliminio)ethylene dichloride] (I).  Tanaka et al. teach that the tetraalkyl phosphonium compound can be any compound from the formula [R13R2P+]n Xn-, wherein R1 is an alkyl group with 2-4 carbon atoms, R2 is an alkyl group with 12-18 carbon atoms, and X is a halogen of F, Cl or Br (Claim 1), wherein both tri-n-butyl n-hexadecyl phosphonium chloride and tri-n-butyl-n-tetradecyl phosphonium chloride (TTPC) are preferred, from the aspect of efficacy; and the second component is selected from a group that includes poly[oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride] (I) (Claims 2 and 5; and [0014], [0017], [0021] and [0027]).  Tanaka et al. clearly teach that tetraalkyl phosphonium salt preferably includes a group including TTPC from the aspect of efficacy ([0021] and Claim 2), and also clearly teach that the second component can be poly[oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride] (I) ([0027] and Claim 5).  Tanaka et al. also teach that by combining a tetraalkyl phosphonium salt and one of (a)-(l) in a specific range of ratios, synergistic antimicrobial activity for a wide range of microbes is demonstrated ([0008] and [0046)).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to prepare the antimicrobial composition according to Tanaka et al. comprising TTPC as the first component and poly[oxyethylene- (dimethyliminio)ethylene(dimethyliminio)ethylene dichloride] (I) as the second component.  Such would have been obvious because Tanaka et al. teach that TTPC is one of a limited number of tetraalkyl phosphonium salts that are preferred from the aspect of efficacy ([0021] and Claim 2), and poly[oxyethylene(dimethyliminio)ethylene- (dimethyliminio)ethylene dichloride] (I) is one of a limited number of second components ([(0027] and Claim 5) that provide a synergistic antimicrobial activity ([0008] and [0046]).  
Also, Tanaka et al. teach the specific example of tri-n-butyl n-hexadecy| phosphonium chloride (P1) and poly[oxyethylene(dimethyliminio)ethylene-(dimethyliminio)ethylene dichloride] (I) (pg. 21, Formulation Example 10; and Tables 1 and 3-5), and further teach that P1 and TTPC are both included in the list of preferred tetraalkyl phosphonium salts from the aspect of efficacy ([0021]).  Therefore, it would have been obvious to substitute tri-n-butyl n-tetradecyl phosphonium chloride in the place of tri-n-butyl n-hexadecyl phosphonium chloride in the compositions according to Tanaka et al.  One of ordinary skill in the art would have been motivated to substitute the compounds and would have had a reasonable expectation of success because tri-n-butyl n-tetradecyl phosphonium chloride and tri-n-butyl n-hexadecyl phosphonium chloride are structurally similar compounds and Tanaka et al. teach that they are both preferred from the aspect of efficacy for use in their invention.  Also, it would have been obvious because P1 and TTPC are structurally similar and Tanaka et al. teach that they are functionally equivalent.
Regarding instant claims 6 and 33-36, Tanaka et al. teach that the compositions comprise a combination of a tetraalkyl phosphonium salt, including tri-n-butyl n-tetradecyl phosphonium chloride (TTPC), and a second active microbe killing constituent, such as poly[oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride] (I), at a ratio of 90:10 to 10:90 and the active principle concentration is 0.05-200 mg/l; wherein the combination affords a synergistic microbe killing activity ([0001], [0009]-[0011], [0013], [0014], [0017], [0019]-[0021], [0027], [0034], [0035], [0045] and [0046]; Tables 1 and 3-5; and Claims 1-8).  Tanaka et al. further teach that the combinations of tetraalkyl phosphonium salts, which includes TTPC, and one or more of the compounds (a)-(l), which includes poly[oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride] (I), results in a synergistic antimicrobial activity ([0008] and [0046]).  
Regarding inhibition of growth of Pseudomonas aeruginosa bacteria, the instant specification teaches that Pseudomonas aeruginosa bacteria are commonly present in air, water and soil.  These bacteria continually contaminate open cooling water systems, pulping and papermaking systems and oil and gas field water systems and are among the most common slime formers (pg. 1, ln. 34-36).  The specification further states that Pseudomonas aeruginosa bacteria are indicator organisms in industrial water systems and are commonly used as model organisms in laboratory evaluations of biocides (pg. 5, ln. 18-20).  Tanaka et al. teach that their compositions are suitable for suppressing the growth of bacteria in papermaking processing solutions in the paper and pulp industry, and in cooling water, cleaning water, circulation water, metal processing oils, textile oils, and textile oils in a variety of industries ([0001], [0046]).  Therefore, the compositions according to Tanaka et al. that are suitable for controlling bacteria in cooling water systems and pulping and papermaking systems would be effective for the control of Pseudomonas aeruginosa, which are commonly present in said systems and are indicator organisms and commonly used as model organisms in said water systems.
Regarding instant claim 7, Tanaka et al. teach that the compositions may be used as an emulsion comprising a surfactant ([0030]).
Regarding instant claim 8, Tanaka et al. teach the active principle concentration is 0.05-200 mg/l in the water system ([0033]; Claim 8).  Tanaka et al. further teach adding the active principle to the water system for treatment.  Thus, Tanaka et al. teach that the active principle is present at a higher concentration and then diluted when added to the water system.  It would have been obvious to prepare a concentrate comprising the active principle in an amount of greater than 1% by weight that is then added to a water system in an amount to yield 0.05-200 mg/l in the water system.
Regarding instant claims 10, 12, 14, 16-17 and 30-32, Tanaka et al. teach treating a water system to control microbes, including bacteria and algae, such as Chlorella vulgaris algae ([0001], [0032]; pg. 21, Formulation Example 10; and Tables 1 and 3-5).  Tanaka et al. also teach an antimicrobial composition and a microbe control method that suppress the growth of bacteria, algae or other microbes to limit slime formation, or provide sterilization or algiciding, or affect the metabolism of the microbes to suppress the occurrence of offensive odors, in papermaking processing solutions in the paper and pulp industry, and in cooling water, cleaning water, circulation water, metal processing oils, textile oils, and textile oils [sic] in a variety of industries ([0001]).
Regarding instant claims 19, 21, 23 and 25, Tanaka et al. teach a cooling tower and a papermaking plant wherein the antimicrobial compositions are suitably applied.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 2 May 2022 have been fully considered but they are not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the inventors surprisingly and unexpectedly found that the claimed specific compounds, in the claimed ranges, achieved both antimicrobial activity while meeting the required ecological requirements.  Applicant asserts that as can be seen by comparing the results in the table on page 13, the Log10 reduction of Compositions C and D was equal or superior at almost every point.
The examiner respectfully argues that Applicant did not compare against the closest prior art.  Tanaka et al. specifically teach examples of the combination of tri-n-butyl-n-hexadecyl phosphonium chloride (P1) and poly[oxyethylene-(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride] (I) at 10, 6 and 5 ppm and weight ratios of 95:5, 90:10, 70:30, 50:50, 30:70, 10:90 and 5:95 which control the growth of bacteria in cooling water and Chlorella vulgaris algae (pg. 21, Formulation Example 10; and Tables 1 and 3-5), and further teach that P1 and TTPC are both included in the list of preferred tetraalkyl phosphonium salts from the aspect of efficacy ([0021]).  Given that P1 and TTPC are structurally similar compounds, and Tanaka et al. teach that P1 and TTPC are both preferred and functionally equivalent, a person having ordinary skill in the art would reasonably expect the combination of P1 and (I) to have similar efficacy as a combination of TTPC and (I).  Applicant did not compare against the combination of P1 and (I), which would be expected to have similar efficacy as TTPC and (I).
Also, it’s not clear that the results indicate a surprising and unexpected result.  As not by Applicant, the compositions C and D only resulted in equal or superior reduction in Pseudomonas aeruginosa most of the time.  It appears from the table that at 2 ppm, Composition A performs as well or better than Composition C.  
Applicant further argues that Tanaka makes a general teaching regarding a number of possible tetraalkyl phosphonium compounds that may be used, of which TTPC is one.  Applicant argues that Tanaka's disclosure in that respect, however, amounts to little more than a wish list.  Applicant asserts that Tanaka proposes a great number of alternatives, and structural similarity would not be sufficient to motivate one of ordinary skill in the relevant art to select TTPC over other options.  The volume of experimentation required to even begin to work through Tanaka's wish list is such that skilled person would have had no motivation to consider embarking on such a path.
Applicant further argues that Tanaka does not teach that synergistic antimicrobial activity would be obtained by the combination of tri n-butyl n-tetradecyl phosphonium chloride (TTPC) and poly[oxyethylene(dimethyliminio)ethylene-(dimethyliminio)ethylene dichloride].  
The examiner respectfully argues that Tanaka et al. clearly teach that of the tetraalkyl phosphonium salts taught, tri-n-butyl n-hexadecyl phosphonium chloride and tri-n-butyl n-tetradecyl phosphonium chloride are included in the list that are preferred from the aspect of efficacy ([0021]).  Therefore, a person having ordinary skill in the art would have readily substituted one preferred tetraalkyl phosphonium salt for another with a reasonable expectation of success (i.e., both formulations will have antimicrobial efficacy, and TTPC would be expected to have similar efficacy as P1).
Also, the examiner respectfully argues that Tanaka et al. teach compositions comprising tri-n-butyl n-hexadecyl phosphonium chloride (P1) and poly[oxyethylene(dimethyliminio)ethylene(dimethyliminio)ethylene dichloride] (I) (Formulation Example 10; and Application Examples 1, 10, 20-22).  Tanaka et al. teach that this combination, especially at a ratio of 1:1, results in fewer bacteria and suppression of growth of bacteria compared with the components individually (Tables 1 and 4).  Tanaka et al. further teach that suitable tetraalkyl phosphonium salts include P1 and TTPC, which are structurally similar compounds that only differ in that one of the alkyl groups is n-hexadecyl versus n-tetradecyl (Claim 2; and [0014]).  A person having ordinary skill in the art would have a reasonable expectation that substituting TTPC for P1 would result in similarly superior results since they are structurally similar and Tanaka et al. teach that TTPC is a suitable tetraalkyl phosphonium salt.
The examiner directs attention to MPEP 2123(I) and (II):
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention.  “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Tanaka et al. clearly teach that the tetraalkyl phosphonium compound can be any compound from the formula [R13R2P+]n Xn-, wherein R1 is an alkyl group with 2-4 carbon atoms, R2 is an alkyl group with 12-18 carbon atoms, and X is a halogen of F, Cl or Br (Claim 1), wherein both tri-n-butyl n-hexadecyl phosphonium chloride and tri-n-butyl-n-tetradecyl phosphonium chloride (TTPC) are preferred, from the aspect of efficacy.  It would have been obvious for a person having ordinary skill in the art to substitute TTPC in the place of (P1) in the examples of Tanaka et al. with the reasonable expectation that the resulting composition would have similar properties as the compositions comprising (P1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6-8, 10, 12, 14, 16-17, 19, 21, 23, 25 and 27-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,480,125.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a biocidal composition comprising an aqueous mixture of (a) a phosphonium compound and (b) a polymeric ammonium compound.  US ‘125 specifically claims that the biocidal composition also comprises an amphoteric surfactant.  Instant claim 7 recites that the composition comprises a stabilizing agent, which the instant specification teaches includes amphoteric surfactants.  US ‘125 further claims that the phosphonium compound (a) includes TTPC and the polymeric ammonium compound (b) includes polyquat.
Response to Arguments
Applicant requests that this rejection be held in abeyance until all prior art grounds are overcome.  Therefore, the rejection is maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616